Citation Nr: 0630177	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-36 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether the RO properly discontinued the 100 percent rating 
for adenocarcinoma of the prostate, and assigned a 40 percent 
rating for residuals of status post radical prostatectomy, 
effective July 1, 2004.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

Historically, by a May 2003 rating decision, the RO granted 
service connection and assigned a 100 percent rating for 
adenocarcinoma of the prostate, as due to herbicide exposure, 
effective January 30, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision, in 
which the RO discontinued the 100 percent rating for 
adenocarcinoma of the prostate, and assigned a 40 percent 
rating, effective July 1, 2004; and the RO also awarded 
special monthly compensation for loss of use of a creative 
organ, effective April 21, 2003.  In June 2004, the veteran 
filed a notice of disagreement (NOD) with the assigned 40 
percent rating, and the RO issued a statement of the case 
(SOC) in August 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
October 2004.

The Board has recharacterized the issue on appeal, pursuant 
to the provisions of 38 C.F.R. § 4.115(b),  to reflect 
consideration of ratings for active prostate cancer and 
thereafter the residuals of status post radical prostatectomy 
when there has been no reoccurrence or metastasis. 

As a final preliminary matter, the Board notes that in the 
veteran's May 2004 NOD, he appears to raise the issue of 
entitlement to service connection for a psychiatric 
disability secondary to service-connected residuals of status 
post radical prostatectomy.   As the RO has not yet 
adjudicated this matter, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.






FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In May 2003, the RO, inter alia, granted service 
connection and assigned a 100 percent rating for 
adenocarcinoma of the prostate, as due to herbicide exposure, 
effective January 30, 2003.

3.  Following the cessation of treatment for prostate cancer, 
a December 2003 VA examination revealed no active prostate 
cancer, but identified residuals of the radical 
prostatectomy.  

4.  In a February 2004 rating decision, the RO proposed a 
reduction in the rating for the veteran's service-connected 
adenocarcinoma of the prostate from 100 percent to 40 
percent; the RO notified the veteran and his representative 
of this proposed action in a corresponding February 2004 
letter.

4.  In an April 2004 rating decision, the RO discontinued the 
100 percent rating, and assigned a 40 percent rating for 
residuals of status post radical prostatectomy, effective 
July 1, 2004.

5.  The veteran's service-connected residuals of status post 
radical prostatectomy is manifested by complaints of urgency, 
incontinence, and frequency with the need to wear absorbent 
materials that need to be changed 2 to 4 times daily.


CONCLUSION OF LAW

1.  The RO's discontinuance of the 100 percent rating for 
adenocarcinoma of the prostate, effective July 1, 2004, was 
proper. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105(e), 4.115a, 
4.115b, Diagnostic Code 7528 (2006).

2.  The criteria for a rating in excess of 40 percent for 
residuals of status post radical prostatectomy have not been 
met at any time since July 1, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.321, 4.1, 4.2, 4.115a, 
4.115b, Diagnostic Code 7528 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the matter on appeal in light of the above-noted 
legal authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

The Board observes that a May 2003 pre-rating notice letter, 
a February 2004 RO letter, and a February 2005 letter, 
provided the veteran with notice of the governing legal 
authority, to include the VCAA and pertinent regulations on 
rating reductions, as well as the reasons for the rating 
reduction and the requirement to submit medical evidence to 
support a higher rating.  The February 2004 RO letter, in 
addition to notifying the veteran of the proposed rating 
reduction, notified him that he may submit medical or other 
evidence to show that the rating reduction should not be 
made.  The letter explained that this evidence may be a 
statement from a physician with detailed findings about his 
condition.  He was also notified that he could request a 
personal hearing so that he could provide testimony on this 
matter.  After each letter, the veteran and his 
representative were afforded the opportunities to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence to support 
his claim, and he has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the May 2003, February 2004, and 
February 2005 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO identified evidence that had been associated 
with the claims file and medical documentation that the 
veteran should provide in support of his claim.  The May 2003 
letter notified the veteran that an examination would be 
scheduled at a future date to evaluate the severity of his 
service-connected adenocarcinoma of the prostate.  In the 
February 2005 letter, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies and requested that the veteran identify and provide 
the necessary releases for any medical providers from whom he 
wanted the RO obtain and consider evidence.  Also, the 
February 2005 letter and a June 2006 notice letter requested 
that the veteran send the RO any evidence he had in his 
possession that pertained to his claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the April 2004 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and  re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir.  
2006).  As indicated above, the veteran has been notified of 
what is needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support of the claim.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the February 2005 notice letter, 
the RO gave the veteran further opportunities to furnish 
information and/or evidence pertinent to the claim before it 
readjudicated the veteran's claim on the basis of all the 
evidence of record in April 2006 (as reflected in the SSOC). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  
The Court also held that VA notice must include information 
regarding the effective date that may be assigned.  The Board 
finds that these notice requirements were accomplished in the 
SOC, SSOC and a June 2006 notice letter

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records and VA medical records 
have been associated with the record.  The veteran was 
afforded VA examinations in March 2003 and again in March 
2005 to specifically resolve the degree of disability; 
reports of those examinations have been associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal. 

II.  Factual Background

VA outpatient records dated in November 2002 reflect that the 
veteran had an elevated PSA of 4.1 ng/ml.  In January 2003, 
he underwent a prostate biopsy that revealed adenocarcinoma 
of the prostate.  

In January 2003, the veteran filed a claim for service 
connection for prostate cancer, due to herbicide exposure.

The veteran underwent a VA genitourinary examination in March 
2003.  The assessment was clinical state T1c prostate cancer, 
localized; presently the veteran had erections, but they were 
not firm and were lost prematurely; and the veteran planned 
to undergo radical prostatectomy in mid April 2003. 

In a May 2003 rating decision, the RO granted service 
connection for adenocarcinoma of the prostate, and granted a 
100 percent disability rating effective January 30, 2003, the 
date of receipt of the veteran's claim.  In the decision, the 
RO noted that, six months following completion of treatment, 
residual disability is determined by findings from a VA 
examination conducted at that time.
 
In an April 2003 letter, the veteran stated that he decided 
to undergo a radical prostatectomy by a private physician on 
April 21, 2003.  

The veteran underwent VA genitourinary examination in 
December 2003.  The examiner noted that the veteran underwent 
a radical prostatectomy on April 21, 2003,  at White Plains 
Hospital, and this was done laparoscopically.  Since the 
operation, the veteran complained of difficulty controlling 
his urine.  He leaked urine with movement, cough, laugh, and 
sneeze.  He wore at least two pads each day, which could vary 
from being damp to quite wet.  He also wore a pad at night 
for protection.  He had good stream and nocturia three time.  
He stated that he had no erections since the surgery and that 
there was minimal help from Viagra.  Physical examination 
revealed no hernia and small laparoscopic scars.  The 
examiner noted that the veteran was wearing a button Depends.  
The veteran's prostate-specific antigen (PSA) was less than 
0.1.  The assessment was localized prostate cancer, status 
post laparoscopic radical prostatectomy.  The examiner 
commented that, since the operation, the veteran had had 
significant stress urinary incontinence and significant 
erectile dysfunction secondary to radical prostatectomy.  

In a January 2004 rating decision, the RO notified the 
veteran of the proposed decrease in rating from 100 percent 
for adenocarcinoma of the prostate to 40 percent, for 
residuals of the prostatectomy, based upon the December 2003 
VA examination report.  Additionally, the RO granted special 
monthly compensation for loss of use of a creative organ from 
April 21, 2003, the date of the radical prostatectomy.
 
In an April 2004 rating decision, the RO decreased the 100 
percent rating for adenocarcinoma of the prostate to 40 
percent for status post radical prostatectomy, effective July 
1, 2004.  

In the veteran's June 2004 NOD, he asserted that, since his 
operation, his condition had caused him great personal 
medical and mental stress on himself and his family.  He 
contended that his difficulty controlling his urine had not 
ceased and there were days when he used more pads than other 
days.  

In the his October 2004 substantive appeal, the veteran 
stated that he continued to have problems controlling his 
urine and there were many nights during which he awoke and 
had to immediately urinate, five to six times a night.  He 
stated that he continued to change his absorbent materials 
two to four times a day.  He also contended that besides his 
urinary problems, he had become sexually impotent which had 
caused extreme stress on himself and his family.  He stated 
that he tried Viagra and nothing helps.  He furthered that 
this was a "markedly decreased function of an organ 
system," noting that he was quoting from the criteria for a 
100 percent disability rating for renal dysfunction.  He 
requested that he maintain his 100 percent disability rating 
and that based alone, the loss or limited use of a creative 
organ should keep him entitled to a 100 percent rating.  

On VA genitourinary examination in March 2005, the veteran 
reported that he used urinary incontinence liners, two to 
three pads a day and wore a diaper at night.  He stated that 
his longest period of dryness was 15 to 20 minutes and that 
he leaked when he moved, coughed, or laughed.  The examiner 
noted that the veteran had urgency, incontinence, and 
frequency.  The veteran stated that he had no erections at 
all and no help from Viagra.  The veteran's recent PSA was 
less than 0.03.  The assessment was localized prostate cancer 
status post radical prostatectomy with no biochemical 
recurrence, significant stress urinary incontinence and 
complete erectile dysfunction.  



III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006). 

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Adjudication of the claim currently before the Board 
essentially involves two questions:  whether, the 
discontinuance of the 100 percent rating for adenocarcinoma 
of the prostate was proper; and, if so, whether the 
assignment of a 40 percent rating for residuals of status 
post radical prostatectomy, from July 1, 2004, was proper.

Initially, the Board notes that 100 percent rating was 
assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2006), for malignant neoplasms of the genitourinary system.  
The note following this diagnostic code indicates that, 
following the cessation or surgery, chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, then the veteran's cancer is 
rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  38 
C.F.R. § 4.115b, Diagnostic Code 7528 (2006).

The evidence shows that the veteran received no surgery, 
chemotherapy, or other therapeutic procedure for prostate 
cancer after the laparoscopic radical prostatectomy on April 
21, 2003.  Hence, the RO appropriately scheduled the veteran 
for VA examination, six months later, in December 2003.  

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2) (2006).  The effective date of the 
reduction will be the last day of the month in which a 60-day 
period from the date of notice to the veteran of the final 
action expires.  38 C.F.R. § 3.105(e) (2006).

As noted above, the veteran was notified of the RO's intent 
to reduce the 100 percent rating for service-connected 
adenocarcinoma of the prostate by letter dated on February 2, 
2004.  Thereafter, he was afforded an opportunity to have a 
pre-determination hearing and given at least 60 days in which 
to present additional evidence.  38 C.F.R. §§ 3.105(e), (i) 
(2006).  Final action to reduce the 100 percent rating to 40 
percent was taken pursuant to 38 C.F.R. § 3.105(e) in April 
2004.  The veteran was informed of this decision by letter 
dated on April 15, 2004.  The reduction was made effective 
beginning July 1, 2004.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights. He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2006). The veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after April 21, 2003.    

Thus, the Board finds that the RO appropriately followed the 
procedural actions to accomplish the discontinuance of the 
100 percent rating, which resulted in a reduction of the 
veteran's benefits.  Furthermore, as noted above, as the 
evidence shows that the veteran received no surgery, 
chemotherapy, or other therapeutic procedure for prostate 
cancer after the laparoscopic radical prostatectomy in April 
2003, and the December 2003 examination revealed no active 
cancer, effective July 1, 2004, the RO appropriately 
discontinued the 100 percent rating for prostate cancer, and 
rated the veteran on the basis of his residuals of radical 
prostatectomy, as directed by 38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (2006).  [Parenthetically, the Board notes that 
regulatory provisions normally applicable to reductions from 
100 percent, and for rating reductions in general, are not 
applicable where, as here, the reduction is mandated by 
expiration of a time period set forth in the rating schedule.  
Rossiello v. Principi, 3 Vet. App. 430 (1992); cf. 38 C.F.R. 
§§ 3.343, 3.344 (2006).]

Having concluded that-procedurally and substantively-the RO 
correctly discontinued the 100 rating for prostate cancer, 
the Board next turns to the question of whether the assigned 
40 percent rating for residuals of radical prostatectomy, 
from July 1, 2004, is proper.

As previously noted, Diagnostic Code 7528 provides that if 
there has been no local reoccurrence or metastasis, then the 
veteran's residuals are rated under the criteria for voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 
7528 (2005).

The ratings for voiding dysfunction and renal dysfunction are 
found at 38 C.F.R. § 4.115a (2006).

Initially, the Board notes that, notwithstanding the 
veteran's contention that a 100 percent disability rating is 
warranted, the Board points out that criteria for a 100 
percent rating, under Diagnostic Code 7528, requires 
objective medical evidence of active, recurrent, or 
metastatic prostate cancer.  Here, however, the medical 
evidence does not establish, and the veteran does not 
contend, that he has active, reoccurrent or metastatic 
prostate cancer.  In fact, in the March 2005 VA examination, 
the examiner indicated that there was no recurrence of 
prostate cancer. 

It appears that, in this case, the veteran asserts that a 100 
percent rating is warranted for residuals resulting in 
stress, incontinence, frequency, and erectile dysfunction.  
The Board finds, however, that the veteran's complaints as to 
stress, incontinence, and frequency are contemplated in the 
40 percent rating for voiding dysfunction.  
 
A review of the record reflects that there is no evidence of 
renal dysfunction.  The December 2003 and March 2005 VA 
examination reports are negative for findings of lethargy, 
weakness, anorexia or weight loss since the radical 
prostatectomy.  Nor does the veteran show the symptoms for 
entitlement to a higher rating under renal dysfunction.  The 
veteran's symptomatology is limited to complaints of urinary 
and stress incontinence, leakage and frequency.  As such, 
voiding dysfunction, based on urine leakage and incontinence, 
is the predominant disability, and therefore, that rating 
criteria will be considered in determining whether a 40 
percent rating for service-connected residuals is proper.  

Voiding function based on urine leakage provides a 20 percent 
disability rating for continual urine leakage, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must changed less than two times a 
day.  When the disability requires that absorbent materials 
must be changed two to four times a day, a 40 percent 
disability is warranted. A maximum 60 percent schedular 
rating is warranted when the disability requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.  38 C.F.R. § 4.115a 
(2006).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night, a 20 percent rating requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night, and a maximum 
40 percent disability rating is warranted for either a 
daytime voiding interval that is less than one hour or an 
awakening to void five or more times per night.  Id.

In his October 2004 substantive appeal, the veteran stated 
that his incontinence required him to change his absorbent 
materials two to four times a day and that his condition 
entitled him to continue at a 100 percent disability rating.  
During the December 2003 VA examination, the veteran stated 
that he wore at least two pads a day and on VA examination in 
March 2005, he indicated that he changed his pads two to 
three times a day and that he wore a diaper at night.  Based 
on the veteran's own statements, it follows that the evidence 
does not demonstrate that the veteran requires the use of an 
appliance or the use absorbent materials which must be 
changed more than 4 times per day, as is contemplated for the 
maximum 60 percent disability rating based on urine leakage 
and incontinence.  

The Board also acknowledges the veteran's continuing 
complaints of erectile problems.  However, those symptoms 
have been taken account in that the veteran currently 
receives special monthly compensation for the loss of use of 
a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. § 3.350(a) (2006).

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321 (2006) (cited to by the RO in 
the August 2004 SOC).  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  The condition also is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board must conclude that, 
since July 1, 2004, a rating in excess of 40 percent for 
residuals of status post radical prostatectomy must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against a higher rating, that doctrine is not applicable in 
this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As the RO properly discontinued the 100 percent rating for 
prostate cancer, and assigned a 40 percent rating for 
residuals of status post radical prostatectomy, effective 
July 1, 2004, the appeal is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


